Citation Nr: 1221639	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for residuals of a left ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case was subsequently transferred to the RO in Reno, Nevada.

In May 2011, the Veteran testified at a hearing held at in Las Vegas, Nevada, before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.

The Board observes that the Veteran's service-connected left ankle disability was most recently evaluated by a VA examiner in September 2009.  At the May 2011 Board hearing, the Veteran asserted that his left ankle disability had worsened since his last examination.  The Veteran specified that he had a decrease in range of motion of his ankle and pain.  He noted that sometimes he was unable to put weight on his ankle in the morning.  He also reported feeling numbness in his ankle.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992). 

In this case, the Veteran is certainly competent to testify as to his perceived decrease in left ankle range of motion and pain since September 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that a medical examination assessing the current severity of the Veteran's left ankle disability is necessary to adequately decide this claim. 

The Veteran also reported receiving treatment for his ankle at a VA facility a week prior to the May 2011 hearing.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

The Veteran also testified that he retired partly due to his ankle pain.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Therefore, on remand, the VA examiner should provide an opinion as to whether Veteran's service-connected left ankle disability renders the Veteran unable to obtain or maintain gainful employment.

Accordingly, the case is REMANDED to the Veterans Benefits Administration  (VBA) for the following action:

1. VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his left ankle disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2. The VBA should then schedule the Veteran for a VA examination to determine the current severity of his left ankle disability.  The Veteran's VA claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner. 

The examiner should assess the Veteran's range of motion of his left ankle, and indicate whether there is any functional loss due to pain in the left ankle, or any additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  X-rays of the Veteran's left ankle should be taken, and it should be specified whether that x-rays demonstrates the presence of arthritis.  

The examiner should also provide an opinion as to whether the Veteran's service-connected left ankle disability renders the Veteran unable to obtain or maintain gainful employment. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The report should include a detailed rationale for any opinions and conclusions rendered.

3. After undertaking any other development it deems necessary, VBA should readjudicate t he Veteran's claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


